Mr. Justice Boggs delivered the opinion of the court: Appellant brought an action in debt against appellees to recover on an injunction bond. A plea of nil débet and a special plea in bar were interposed. Issues of fact were joined without raising any questions of law in the course of the pleadings. Trial by jury was waived and the cause was submitted to and heard by the court. It is not complained error intervened in any ruling relative to the competency of any witness or the admissibility of testimony. The appellant presented two propositions embodying the principles of law which, as he conceived, should govern in the decision of the case, and no other propositions were passed upon. The court held both propositions as presented by appellant to be correct, but rendered judgment for the appellees. As the court entertained the same views as did appellant as to the rules of law to be applied in the decision of the case, but adjudged he should not .recover, it is manifest the court did not agree with appellant as to conclusions of fact proper to be drawn from the evidence. If in this the court erred it was an error of fact. In such cases as this the power to review and correct errors of fact rests exclusively in the Appellate Court. That court considered the cause on an appeal prosecuted by the appellant and affirmed the judgment of the trial court. The judgment of affirmance is conclusive on all questions of fact. The record in this court presents no questions.of law, hence the judgment of the Appellate Court must be and it is affirmed. Judgment affirmed.T 7 , 7